 



EXHIBIT 10.46

EXECUTION VERSION

GUARANTY

     This GUARANTY (as amended, modified or supplemented from time to time in
accordance with the terms hereof, this “Guaranty”), dated as of February 4,
2005, is made by THE CRONOS GROUP, a société anonyme holding organized and
existing under the laws of the Grand Duchy of Luxembourg (“Guarantor”), in favor
of FORTIS BANK (NEDERLAND) N.V., a Naamloze Vennootschap (in its individual
capacity, “Fortis” and in its capacity as agent, the “Agent”), on behalf of, and
for the benefit of, itself as Agent and as the representative of the holders of
the Class A Notes and Class B Notes (collectively, the “Notes”) issued by Cronos
Funding (Bermuda) Limited (such holders, the “Noteholders”).

RECITALS

     WHEREAS, Cronos Funding (Bermuda) Limited, a company organized and existing
under the laws of the Islands of Bermuda (the “Issuer”) and the Agent have
entered into a certain Amended and Restated Master Loan Agreement, dated as of
August 15, 1997 and amended and restated as of February 4, 2005 (as the same may
hereafter from time to time be amended, modified, supplemented or restated in
accordance with its terms, the “Loan Agreement”), pursuant to which the
Noteholders have made loans to the Issuer;

     WHEREAS, Fortis and Fortis’s affiliate, FB Aviation and Intermodal Holding
B.V. (“FB”), are willing to purchase from Wachovia Bank, National Association
all of the Class A Notes and Class B Notes, respectively, that were issued to
Wachovia Bank, National Association pursuant to the terms of the Loan Agreement
and which have unpaid principal balances as of February 4, 2005 of Five Million
Eight Hundred Eighty-One Thousand Five Hundred Dollars ($5,881,500) and Seven
Million Dollars ($7,000,000), respectively. In connection with such purchase,
Fortis is willing to make certain other amendments to the Loan Agreement and the
other Related Documents, including, without limitation, transferring certain
dividend rights and surrendering certain warrants, in consideration for
receiving a guaranty from the Guarantor on the terms provided herein;

     WHEREAS, Guarantor is the indirect parent of the Issuer, and is desirous
that Fortis acquire such Class A Notes and that FB acquire such Class B Notes
and that Fortis, as Agent, consent to certain amendments to the Loan Agreement
and certain other Related Documents, and Guarantor will obtain substantial
direct and indirect benefit from the purchase by Fortis of the Class A Notes and
by FB of the Class B Notes and the corresponding amendments to the Loan
Agreement and the other Related Documents;

     NOW, THEREFORE, in consideration of the foregoing recitals and other good
consideration, the receipt and adequacy is hereby acknowledged, and intending to
be legally bound, the parties hereto do hereby agree as follows:

 



--------------------------------------------------------------------------------



 



AGREEMENT

     Section 1. Definitions. Unless otherwise defined in this Guaranty,
capitalized terms used herein shall have the meanings set forth in the Loan
Agreement. In addition, the following terms used herein shall have the following
meanings:

     “Aggregate Maximum Guaranteed Payment”: This term shall have the meaning
set forth in Section 2(a) hereof.

     “Aggregate Net Book Value”: As of any date of determination, an amount
equal to the sum of the Net Book Values, measured as of the end of the
immediately preceding Collection Period, of all Containers (excluding Containers
that have been sold by the Issuer or have been subject to a Casualty Loss).

     “Aggregate Note Principal Balance”: As of any date of determination, an
amount equal to the sum of the Class A Note Principal Balance and the Class B
Note Principal Balance as of the end of the immediately preceding Collection
Period.

     “Change of Control”: With respect to the Guarantor, any of the following
events: (i) any “person” or “group” (as such terms are used in Section 13(d) and
14(d) of the Securities Act) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Act, except that a person shall be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than fifty percent (50%)
of the aggregate voting power of all classes of voting stock of the Guarantor;
or (ii) the Guarantor amalgamates or consolidates with, or merges with or into,
another Person or sells, assigns, conveys, transfers, leases or otherwise
disposes of all, or substantially all, of its assets to any Person, or any
Person amalgamates or consolidates with, or merges with or into, the Guarantor,
in any such event pursuant to a transaction in which the outstanding voting
stock of all classes of the Guarantor is converted into or exchanged for cash,
securities or other property, other than any such transaction in which (i) the
outstanding voting stock of each class of the Guarantor is converted into or
exchanged for voting stock (other than redeemable capital stock) of the
surviving or transferee company or corporation and (ii) the holders of each
class of the voting stock of the Guarantor immediately prior to such transaction
own, directly or indirectly, not less than a majority of each class of the
voting stock of the surviving or transferee company or corporation immediately
after such transaction.

     “Consolidated Tangible Net Worth Leverage Ratio”: For the Guarantor, the
ratio of (i) Total Liabilities to (ii) consolidated Tangible Net Worth.

     “Debt Service Coverage”: For the Guarantor at the end of each of the four
(4) immediately preceding fiscal quarters, the ratio of (i) the sum of (a) the
consolidated net earnings for the three (3) month period immediately preceding
each such quarter end date, plus (b) depreciation and amortization for the three
(3) month period immediately preceding each such quarter end date, plus
(c) non-cash charges (including, but not limited to, deferred taxes) for the
three (3) month period immediately preceding each such quarter end date, less
(d) non-cash income for the three (3) month period immediately preceding each
such quarter end date, divided

-2-



--------------------------------------------------------------------------------



 



by (ii) the aggregate principal portion of interest bearing consolidated funded
indebtedness of the Guarantor due within the following twelve (12) months, in
each case as determined in accordance with GAAP and as reported on the most
recently available quarterly financial statements of the Guarantor.

     “EBIT”: For the Guarantor for any fiscal period, the Guarantor’s earnings
(loss) before Interest Expense and taxes, including gains and losses from the
sale of assets and foreign exchange transactions, determined in accordance with
GAAP.

     “EBIT Ratio”: For the Guarantor as of any date of determination, the ratio
of (a) the Guarantor’s aggregate EBIT to (b) aggregate Interest Expense, in each
case for the most recently concluded six (6) fiscal quarters.

“Effective Date”: February 4, 2005

     “Excess Note Principal Balance”: For each Collection Period Date, an amount
equal to the excess (if any) of (x) the Aggregate Note Principal Balance as of
such Collection Period Date and (y) the Asset Base as of such Collection Period
Date.

     “Guaranteed Parties”: This term shall have the meaning set forth in Section
2(a) hereof.

     “Guaranteed Obligations”: This term shall have the meaning set forth in
Section 2(a) hereof.

     “Guarantor Documents”: This term has the meaning set forth in Section 5(b)
hereof.

     “Guarantor Event of Default”: Any of the events or conditions set forth in
Section 7 hereof.

     “Interest Expense”: For the Guarantor for any period, the aggregate amount
of interest expense as shown for such period on the income statement of the
Guarantor, determined in accordance with GAAP.

     “Solvent”: As to any Person at any time means, that (a) the fair value of
the property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities, taking
into account the probability that such disputed, contingent or unliquidated
liabilities will become due) as such value is established and liabilities
evaluated for purposes of Section 101(31) of Title 11 of the Bankruptcy Code or
the Bermuda Bankruptcy Act, 1989, as applicable; (b) the present fair saleable
value of the property in an orderly liquidation of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person is able to
realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities, taking into account the
probability that such disputed, contingent or unliquidated liabilities will
become due) as they mature in the normal course of business; (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and

-3-



--------------------------------------------------------------------------------



 



(e) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute unreasonably small capital.

     “Tangible Net Worth”: As of any date of determination, an amount equal to
the excess of:

     (a) the total stockholders’ equity of the Guarantor and its consolidated
Subsidiaries, over

     (b) all intangible assets included in the amount set forth in clause (a),
in each case as determined in accordance with GAAP and as reported on the most
recently available financial statements of the Guarantor delivered to the Agent
in accordance with Section 6(g) hereof;

     provided, however, that for purposes of this definition, any adjustments,
both positive and negative, to either or both of the amounts set forth in either
clause (a) or clause (b) arising from the implementation of Statement of
Financial Accounting Standards No. 133 issued by the Financial Accounting
Standards Board shall be disregarded for purposes of this calculation..

     “Total Liabilities”: With respect to the Guarantor as of any date of
determination, the sum of all liabilities of the Guarantor, as determined in
accordance with GAAP and as reported on the most recently available quarterly
financial statements of the Guarantor.

     Section 2. Acknowledgment; Guaranty.

     (a) Guarantor hereby consents to the sale to Fortis of the Class A Notes
and to FB of the Class B Notes to be made on or about the date hereof and agrees
to the amendment and restatement of the Loan Agreement to be made simultaneously
with such sales. Guarantor hereby unconditionally, absolutely and irrevocably
guarantees to the Agent and the Noteholders (each, a “Guaranteed Party” and
collectively, the “Guaranteed Parties”): (i) the full and prompt payment on each
Payment Date of the Excess Note Principal Balance (if any) as of the most recent
Collection Period Date; (ii) the full and prompt payment when due of interest on
the outstanding principal balance of the Notes, whether at the stated maturity
date thereof or at such earlier date as may result from the acceleration thereof
following an Event of Default; (iii) the full and prompt payment when due of the
principal balance of the Notes and the indebtedness represented thereby, whether
at the stated maturity thereof or at such earlier date as may result from the
acceleration thereof as a result of the occurrence of an Event of Default (as
such terms are defined in the Loan Agreement); (iv) the full and prompt payment
of an amount equal to any and all payments and other sums when and as the same
shall become due, required to be paid by the Issuer, any Seller or the Manager
to any Guaranteed Party under the terms of the Loan Agreement or any other
Related Document; and (v) the full and prompt performance and observance by the
Issuer of all of its obligations, covenants and agreements required to be
performed and observed pursuant to the terms of the Loan Agreement or any other
Related Document (items (i) through (iv) collectively, the “Guaranteed
Obligations”); provided, however, that, subject to the provisions of Section 15
hereof, the maximum aggregate amount of

-4-



--------------------------------------------------------------------------------



 



funds paid by the Guarantor under this Guaranty (such maximum aggregate amount,
the “Aggregate Maximum Guaranteed Payment”) throughout the entire term of this
Guaranty shall not exceed an amount equal to Ten Million Dollars ($10,000,000).

     (b) The Agent, on behalf of the Guaranteed Parties, shall be entitled to
submit one or more claims under this Guaranty. The Agent shall be entitled to
submit a claim under this Guaranty on the date on which any Guaranteed
Obligation is due hereunder or under the Loan Agreement.

     Section 3. Guaranty Unconditional. The obligations of Guarantor hereunder
are irrevocable, absolute and unconditional, irrespective of the value,
genuineness, regularity, validity or enforceability of the Guaranteed
Obligations or any other circumstance which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor. No set-off,
abatement, recoupment, counterclaim, off-set, reduction or diminution of an
obligation, or any defense of any kind or nature (other than performance by
Guarantor of its obligations hereunder) which Guarantor has or may have with
respect to a claim under this Guaranty, shall be available hereunder to
Guarantor against the Agent or any Noteholder. The Guaranteed Obligations are
direct, unconditional and completely independent of the obligations of any other
Person or entity, and a separate cause of action or separate causes of action
may be brought and prosecuted against the Guarantor without the necessity of
joining any other party or previous proceeding with or exhausting any other
remedy against any other Person who might have become liable for the
indebtedness or of realizing upon any security held by or for the benefit of the
Agent.

     Section 4. Payments. All payments to be made by Guarantor to or for the
benefit of the Guaranteed Party hereunder shall be made in lawful money of the
United States of America, in immediately available funds, payable (x) in the
case of Excess Note Principal Balance, on or before the third (3rd) Payment Date
following the date on which a demand for such amount is made and (y) in all
other cases, immediately, in each case for deposit into the Trust Account and
shall be accompanied by a notice from Guarantor stating that such payments are
made under this Guaranty. Such amounts shall be applied in accordance with
Section 302 of the Loan Agreement.

     Section 5. Representations and Warranties of Guarantor. Guarantor hereby
represents and warrants to the Guaranteed Parties as of the Effective Date that:

     (a) The Guarantor is a société anonyme duly organized, validly existing and
in good standing under the laws of Luxembourg, has the power to own its assets
and to engage in the activities in which it is now engaged and is duly qualified
and in good standing under the laws of each jurisdiction where the conduct of
its activities requires such qualification, if the failure to so qualify would
have a material adverse effect (a) on the financial condition of the Guarantor,
(b) the enforceability or effectiveness of this Guaranty or (c) the transactions
contemplated by the Loan Agreement and the other Related Documents;

     (b) The Guarantor has full power, authority and legal right to execute,
deliver and perform this Guaranty and each other Related Document to which it is
a party (collectively, the “Guarantor Documents”) and has taken all necessary
action to authorize the execution,

-5-



--------------------------------------------------------------------------------



 



delivery and performance by it of the Guarantor Documents. No consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any Governmental Authority or body or
official is required for the execution, delivery and performance by the
Guarantor of the Guarantor Documents which has not been obtained, made, given or
accomplished. Each of the Guarantor Documents has been duly executed and
delivered by a duly authorized representative of the Guarantor, and each such
Guarantor Document constitutes the valid, legal and binding obligations of the
Guarantor, enforceable against the Guarantor in accordance with its terms;

     (c) The execution, delivery and performance by the Guarantor of the
Guarantor Documents will not violate any provision of any existing law or
regulation applicable to the Guarantor, or of any order, judgment, award or
decree of any court, arbitrator or governmental authority applicable to the
Guarantor or the organizational documents of the Guarantor or any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the Guarantor is a party or by which the Guarantor or any of its assets
may be bound, and will not result in, or require, the creation or imposition of
any Lien on any of its property, assets or revenues pursuant to the provisions
of any such mortgage, indenture, lease, contract or other agreement, instrument
or undertaking;

     (d) Other than as disclosed in Guarantor’s Form 8-K SEC filing dated
December 13, 2004, no litigation, investigation or administrative proceeding of
or before any court, arbitrator or governmental authority is pending or, to the
Guarantor’s knowledge, threatened against the Guarantor which if decided
adversely to the Guarantor, would materially affect the condition (financial or
otherwise), business or operations of the Guarantor, or the ability of the
Guarantor to perform its obligations under the Guarantor Documents;

     (e) All approvals, authorizations, consents, orders or other actions of any
person, corporation or other organization, or of any court required in
connection with the execution and delivery of the Guarantor Documents by the
Guarantor, have been or will be taken or obtained on or prior to the Effective
Date;

     (f) The consolidated balance sheet of the Guarantor at September 30, 2004
and the consolidated statements of income, retained earnings and cash flows for
the fiscal quarter then ended fairly present in all material respects, subject
to normal year-end audit adjustments and the absence of footnotes to such
statements, the financial condition of the Guarantor and the results of the
operations for the period ended on such date, all in accordance with generally
accepted accounting principles applied on a consistent basis.

     (g) Guarantor is Solvent as of the Effective Date and will be Solvent after
giving effect to the transactions contemplated by this Guaranty and the other
Related Documents. The incurrence of Guarantor’s obligations under the Guarantor
Documents will not cause Guarantor: (i) to be left with unreasonably small
capital for any business or transaction in which Guarantor is presently engaged
or plans to be engaged; or (ii) to be unable to pay its debts as such debts
mature.

     Section 6. Covenants of the Guarantor. The Guarantor agrees that, so long
as this Guaranty shall remain in effect or any Outstanding Obligations under the
Loan

-6-



--------------------------------------------------------------------------------



 



Agreement shall be outstanding, it shall or, in the case of paragraph (h) below,
it shall not, without the prior written consent of the Agent and all of the
Noteholders in each instance (which consent shall not be unreasonably withheld
or delayed):

     (a) Preservation of Properties; Enforcement of Rights. Materially preserve
and protect the usefulness and value of its properties and assets, maintain the
same in good repair, working order and condition, and from time to time make, or
cause to be made, all needed and proper repairs, renewals, replacements,
betterments and improvements thereto.

     (b) Payment of Debts. Pay its debts, liabilities and obligations when due
except those which are contested in good faith and for which the Guarantor has
maintained adequate reserves satisfactory to Agent; provided that such contest
shall not result in a material lien being placed on its properties and assets or
any part thereof or result in any of its properties and assets being subject to
loss or forfeiture.

     (c) Payment of Taxes and Claims. Prepare and timely file all tax returns
required to be filed by Guarantor and pay and discharge all taxes, assessments
and other governmental charges or levies imposed upon Guarantor or in respect of
any of its properties and assets before the same shall become in default, as
well as all lawful claims which, if unpaid, might become a material lien or
charge upon its properties and assets or any part thereof, except those which
are contested in good faith by the Guarantor and for which the Guarantor has
maintained adequate reserves satisfactory to the Agent; provided that such
contest shall not result in a material lien being placed on any of its
properties and assets or any part thereof being subject to forfeiture.

     (d) Notification of Event of Default. Give prompt written notice to the
Agent of (i) any Guarantor Event of Default hereunder or (to the extent to which
Guarantor has actual or constructive notice thereof) any Event of Default under
the Loan Agreement or a default under any other Related Document or of any
condition, event or act which with the giving of notice or the passage of time,
or both, would constitute a Guarantor Event of Default, specifying the same and
the steps being taken to remedy the same and (ii) any default, event of default
or any condition, event or act which, with the giving of notice or the lapse of
time, or both would constitute such a default or event of default under any
agreement or contract to which Guarantor is a party or by which any of its
property or assets is bound.

     (e) Existence. Keep in full effect its existence, rights and franchises as
a company under the laws of Luxembourg, and will obtain and preserve its
qualification as a foreign company in each jurisdiction in which such
qualification is necessary to protect the validity and enforceability of this
Guaranty.

     (f) Notification of Litigation and Adverse Business Development. Give
immediate written notice to Agent of (a) any action, proceeding or investigation
pending or threatened against Guarantor before any court or governmental
instrumentality or other administrative agency which involves the possibility of
any judgment or liability which would result in any material adverse change in
the business, properties or assets of Guarantor, and (b) any Materially Adverse
Change in the financial condition, assets, liabilities, business or operations
of Guarantor.

-7-



--------------------------------------------------------------------------------



 



     (g) Financial Statements. Deliver to the Agent and to the Noteholders:

          (1) Annual Statements — within 120 days after the end of each fiscal
year of the Guarantor, one copy of the:



  (i)   consolidated balance sheet of the Guarantor and its subsidiaries, at the
end of such fiscal year; and     (ii)   consolidated statement of income,
retained earnings and cash flows of the Guarantor and its subsidiaries for the
fiscal year then ended, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and accompanied
by an opinion of a firm of independent certified public accountants of
recognized national standing, stating that such financial statements present
fairly in all material respects the consolidated financial condition of the
Guarantor and its subsidiaries and have been prepared in accordance with
generally accepted accounting principles consistently applied (except for
changes in application in which such accountants concur and footnote), and that
the examination of such accountants in connection with such financial statements
has been made in accordance with generally accepted auditing standards;

          (2) Quarterly Statements — within 60 days after the end of each fiscal
quarter of the Guarantor, one copy of the:



  (i)   consolidated balance sheet of the Guarantor and its subsidiaries, at the
end of such fiscal quarter; and     (ii)   consolidated statement of income,
retained earnings and cash flows of the Guarantor and its consolidated
subsidiaries for the fiscal quarter and that portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
equivalent timeframe for the previous year;

          (3) SEC and Other Reports — promptly upon their becoming available,
one copy of each report (if any), definitive proxy statement, registration
statement (upon it becoming effective) and definitive prospectus filed by the
Guarantor with or delivered to any securities exchange or the Securities and
Exchange Commission or any successor agency;

          (4) Compliance Certificate — Concurrently with the financial
statements delivered pursuant to Sections 6(g)(1) and 6(g)(2) hereof, a
certificate of an officer of the Guarantor, in the form of Exhibit A hereto,
certifying compliance with the covenants set forth in Section 6 hereof and
showing the calculations required to determine compliance with Section 7(l)
hereof in reasonable detail; and

-8-



--------------------------------------------------------------------------------



 



          (5) Requested Information — with reasonable promptness, but in any
event within two calendar weeks of the date requested, (A) any data and
information so requested and (B) any other publicly available information with
respect to the Guarantor, in each case as may be reasonably requested from time
to time by the Agent or any Noteholder.

     (h) Merger and Sale of Assets.

          (1) Merge, consolidate with or sell substantially all of its assets to
any other Person unless (i) all of the requirements set forth in the immediately
succeeding paragraph have been satisfied, and (ii) the surviving entity, if not
the Guarantor, is capable of performing all the obligations of Guarantor
hereunder, and shall execute and deliver to the Agent, in form and substance
satisfactory to Agent, an instrument in writing expressly assuming all the
obligations of the Guarantor hereunder; provided, however that, except as
specifically set forth above, (x) any Person succeeding to the business of the
Guarantor shall be the successor of the Guarantor hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding, (y) nothing
contained herein shall be deemed to release the Guarantor from any obligation in
the event that the Guarantor continues to exist after the consummation of such
transaction (other than if Guarantor continues to exist for the sole purpose of
winding up and dissolving and the surviving entity has taken all of the actions
and met all of the requirements of this Section 6(h)) and (z) the successor or
surviving Person to the Guarantor shall execute such agreement(s) evidencing
such succession and assumption as the Agent may request.

          (2) The Guarantor shall provide prior written notice to the Agent and
each Noteholder of any merger, consolidation or succession pursuant to this
Section 6(h). Notwithstanding the permissive provisions of Section(h)(1) and the
giving of such notice, the Guarantor shall not merge or consolidate with any
other Person or permit any other Person to become a successor to the Guarantor’s
business, unless (x) immediately after giving effect to such transaction, the
covenant made pursuant to Section 6(h)(1) shall not have been breached (for
purposes hereof, such covenant shall speak as of the date of the consummation of
such merger, consolidation, or succession) and no event that, after notice or
lapse of time, or both, would become a Guarantor Event of Default, Potential
Event of Default, Event of Default or Manager Default shall have occurred and be
continuing and (y) the Guarantor shall have delivered to the Agent an Officer’s
Certificate stating that such consolidation, merger or succession and such
agreement of assumption comply with this Section 6(h) and that all conditions
precedent, if any, provided for in this Guaranty relating to such transaction
have been complied with. In addition to the foregoing, if any such merger,
consolidation or succession of the Guarantor shall result in a Change of Control
of the Guarantor, then the Noteholders shall have the rights set forth in the
Loan Agreement and the Guaranteed Parties shall have the rights set forth
herein.

     Section 7. Guarantor Events of Default. Any one or more of the following
events shall constitute a Guarantor Event of Default:

     (a) the Guarantor shall default in making payment when due of any
Guaranteed Obligation;

-9-



--------------------------------------------------------------------------------



 



     (b) breach by the Guarantor of any of the covenants set forth in Section
6(g) (which breach of such Section 6(g) shall not have been cured within
10 days) or Section 6(h) hereof;

     (c) default in the performance, or breach, of any covenant of the Guarantor
in any Related Document (to the extent not otherwise addressed in this
Section 7), the breach or non-performance of which is reasonably likely to have
material and adverse effect on the Issuer, the Agent or any Noteholder and
(where capable of remedy) continues for a period of 30 days after the earliest
of (i) any Authorized Officer of the Guarantor, first acquiring knowledge
thereof, (ii) the Agent’s giving written notice thereof to the Guarantor, or
(iii) any Noteholder giving written notice thereof to the Guarantor and the
Agent;

     (d) any representation or warranty of the Guarantor made in any other
Related Document shall prove to be incorrect in any material respect as of the
time when the same shall have been made which breach materially and adversely
affects the interest of the Agent or any Noteholder;

     (e) the entry of a decree or order for relief by a court having
jurisdiction in respect of the Guarantor in any involuntary case under any
applicable Insolvency Law, or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, or sequestrator
(or other similar official) for the Guarantor, or for any substantial part of
its properties, or ordering the winding up or liquidation of their respective
affairs, and the continuance of any such decree or order unstayed and in effect
for a period of 60 consecutive days;

     (f) the commencement by the Guarantor of a voluntary case under any
applicable Insolvency Law, or other similar law now or hereafter in effect, or
the consent by the Guarantor to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee or sequestrator (or other
similar official) of the Guarantor or any substantial part of their respective
properties, or the making by the Guarantor of any general assignment for the
benefit of creditors, or the failure by the Guarantor generally to pay its debts
as they become due, or the taking of any action by the Issuer in furtherance of
any such action; and

     (g) if any judgment against the Guarantor or any attachment, execution,
levy or restraining notice against its property in excess of $2,000,000 remains
unpaid, unstayed on appeal, undischarged, unbonded or undismissed for a period
of thirty (30) days or more;

     (h) a default by the Guarantor or any subsidiary of the Guarantor in the
payment of any principal or interest on any indebtedness for borrowed money
which, individually or in the aggregate, exceeds Two Million Dollars
($2,000,000) beyond the period of grace, if any, specified therefor in the
applicable instrument evidencing such indebtedness; or the occurrence of any
event or the existence of any condition, the effect of which is to cause or
permit holders of debt more than Two Million Dollars ($2,000,000), individually
or in the aggregate, of indebtedness for borrowed money of the Guarantor or any
subsidiary thereof to become due before its (or their) stated maturity date(s)
or regularly scheduled dates of payments and such event or condition remains
unremedied for more than sixty (60) days;

-10-



--------------------------------------------------------------------------------



 



     (i) if the validity or enforceability of this Guaranty or any other
Guarantor Document is contested (by the Guarantor or any Affiliate thereof) or
if Guarantor or party to any other Guarantor Document denies liability
thereunder;

     (j) the Guarantor shall fail to carry and maintain (or cause to be carried
and maintained) liability insurance and, to the extent such insurance is
available on commercially reasonable terms, physical loss and damage insurance
with respect to the Containers for a period of more than thirty (30) days from
the earlier to occur of (A) an officer of Guarantor obtaining actual knowledge
of such failure and (B) receipt of written notice by an officer of Guarantor of
such failure;

     (k) a Change of Control shall occur with respect to the Guarantor, unless
all of the following conditions are satisfied after giving effect to such Change
of Control: (A) the provisions of Section 6(h) shall have been fully complied
with, (B) no Manager Default (or event or condition which with the giving of
notice or the passage of time or both would become a Manager Default) would
otherwise occur after giving effect to such Change of Control, and (C) after
giving effect to such Change of Control, the Guarantor or any successor thereto
(whether by merger, amalgamation or otherwise) has a consolidated Tangible Net
Worth greater than or equal to the Guarantor’s consolidated Tangible Net Worth
at the end of the fiscal quarter immediately preceding such Change of Control;
or

     (l) the Guarantor shall fail to maintain any of the following financial
covenants as of the end of any fiscal quarter of the Guarantor: (A) a minimum
consolidated Tangible Net Worth (as reflected in the most recently available
financial statements of the Guarantor) of at least an amount equal to the sum of
(i) Forty-Five Million Dollars ($45,000,000) and (ii) the product of (x) fifty
percent (50%) and (y) all consolidated net income (but not reduced for net
losses), determined in accordance with GAAP, of the Guarantor and its
consolidated Subsidiaries for all periods commencing after December 31, 2002;
(B) a minimum Debt Service Coverage of 1.25 to 1.00; (C) a maximum consolidated
Tangible Net Worth Leverage Ratio of 4.50 to 1.00; or (D) a minimum EBIT Ratio
(measured on a consolidated basis) of 1.10:1.00, as calculated on a rolling
six-quarter basis, as of the end of any fiscal quarter.

     Section 8. Remedies. In case a Guarantor Event of Default shall have
occurred under Subsections 7(e) or 7(f), all of the Guaranteed Obligations shall
forthwith automatically be immediately due and payable, subject to the Aggregate
Maximum Guaranteed Payment, and the Agent shall have all the rights and remedies
set forth below in subsections (b) through (e). In case any other Guarantor
Event of Default shall have occurred the Agent shall have the following rights
and remedies:

     (a) at any time thereafter and so long as such Guarantor Event of Default
shall be continuing, to declare all of the Guaranteed Obligations to be
immediately due and payable;

     (b) upon the occurrence of a Guarantor Event of Default, to demand payment
of an amount equal to the difference between (x) the Aggregate Maximum
Guaranteed Payment and (y) the aggregate amount of all payments previously made
by the Guarantor under this Guaranty;

-11-



--------------------------------------------------------------------------------



 



     (c) to take any action at law or in equity to enforce payment, performance
and observance of the Guaranteed Obligations, or to recover damages for breach
thereof;

     (d) to exercise any and all rights under the Guaranty and each of the other
Related Documents;

     (e) to exercise any and all rights and remedies conferred upon the Agent by
applicable law; and

     (f) to exercise the right of setoff against any assets of the Guarantor
held by Agent.

     The Agent, in its sole discretion, shall have the right to proceed first
and directly against Guarantor under this Guaranty without proceeding against or
exhausting any other remedies which it may have and without resorting to any
other security held by the Agent under the other Related Documents.

     Section 9. Consents. Guarantor hereby consents that any or all of the
following actions may be taken or things done without notice to Guarantor and
without affecting the liability of Guarantor under this Guaranty:

     (a) The time for Issuer’s or Manager’s performance of or compliance with
any of the obligations under the Loan Agreement or any other Related Document
may be accelerated or extended or such performance or compliance may be waived
by the Agent in accordance with the terms and conditions thereof, acting on
behalf of and as directed by the Noteholders (including, without limitation, the
renewal, extension, acceleration or other change in the time of payment, or
other terms of, the indebtedness, such as an increase or decrease in the rate of
interest thereon);

     (b) Any of the acts referred to in the Related Documents may be performed,
upon default thereunder, by or on behalf of Agent; and

     (c) The terms of any of the Guaranteed Obligations or any term or condition
in the Loan Agreement may be amended as provided for therein by Issuer and the
Agent for the purpose of adding any provisions thereto or changing in any manner
the rights or obligations of Issuer or the Agent thereunder; provided, however,
that no such amendment shall, without Guarantor’s consent, increase the limit on
the Guarantor’s liability hereunder as provided in the Aggregate Maximum
Guaranteed Payment.

     Section 10. Due Diligence. Guarantor acknowledges, independently of and
without reliance on the Agent, Noteholders or any other party to the Related
Documents, that it is satisfied that the Issuer has the resources to meet its
obligations under the Related Documents and performed its own legal review of
this Guaranty, the Loan Agreement and all of the other Related Documents and all
related filings, and Guarantor is not relying on any of such Persons with
respect to any of the aforesaid items. Guarantor has established adequate means
of obtaining from Issuer, each Seller and the Manager on a continuing basis
financial and other information pertaining to its financial condition. Guarantor
agrees to keep adequately informed from such means of any facts, events or
circumstances which might in any way affect

-12-



--------------------------------------------------------------------------------



 



Guarantor’s risks hereunder, and Guarantor further agrees that neither the Agent
nor any Noteholder shall have any obligation to disclose to Guarantor
information or material with respect to Issuer, any Seller or the Manager
acquired in the course of each such person’s respective relationships with those
Persons.

     Section 11. Tolling of Statute of Limitations. Guarantor agrees that any
payment or performance of any of the Guaranteed Obligations or other acts which
tolls any statute of limitations applicable to the Guaranteed Obligations shall
also toll the statute of limitations applicable to Guarantor’s liability under
this Guaranty.

     Section 12. Waiver. Guarantor hereby expressly waives diligence,
presentment, demand for payment, protest, benefit of any statute of limitations
affecting Issuer’s liability under the Notes, the Loan Agreement or any other
Related Document or the enforcement of this Guaranty, discharge due to any
disability of Issuer, any Seller or the Manager, any defenses of Issuer, any
Seller or the Manager to its obligations under the Notes, the Loan Agreement or
any other Related Document which under the law has the effect of discharging
such Person from the Guaranteed Obligations as to which this Guaranty is sought
to be enforced, the benefit of any act or omission by any Person which directly
or indirectly results in or aids the discharge of Issuer from any of the
Guaranteed Obligations by operation of law or otherwise, all notices whatsoever,
including, without limitation, notice of acceptance of this Guaranty and the
incurring of the Guaranteed Obligations, and any requirement that the Agent
exhaust any right, power or remedy or proceed against Issuer, the Collateral or
any other guarantor of, or any other Person liable for, any of the Guaranteed
Obligations, or any portion thereof. Guarantor specifically agrees that it will
not be necessary or required, and Guarantor shall not be entitled to require,
that the Agent file suit or proceed to assert or obtain a claim for personal
judgment against Issuer, any Seller or the Manager, as applicable for the
Guaranteed Obligations or to make any effort at collection or enforcement of the
Guaranteed Obligations from Issuer or file suit or proceed to obtain or assert a
claim for personal judgment against Guarantor or any other guarantor or other
party liable for the Guaranteed Obligations or make any effort at collection of
the Guaranteed Obligations from any such party or exercise or assert any other
right or remedy to which the Agent is or may be entitled in connection with the
Guaranteed Obligations or guaranty relating thereto or assert or file any claim
against the assets of Issuer, before or as a condition of enforcing the
liability of Guarantor under this Guaranty.

     Section 13. Certain Rights. In pursuing their respective rights under this
Guaranty, neither the Agent nor any Noteholder need (i) join Guarantor in any
suit against the Issuer, any Seller or the Manager, as the case may be, nor
(ii) join the Issuer, any Seller or the Manager, as the case may be, in any suit
against Guarantor or any Affiliate of the Guarantor.

     Section 14. Continuing Guaranty. This Guaranty shall be a continuing
guaranty and any other guarantors of all or a portion of the Guaranteed
Obligations may be released without affecting the liability of Guarantor
hereunder.

     Section 15. Indemnity. In addition to and without limiting or impairing in
any manner whatsoever Guarantor’s other obligations under this Guaranty or any
other document executed and delivered by Guarantor to a Noteholder or the Agent,
Guarantor agrees to indemnify the Agent and each Noteholder, from and against
any and all reasonable costs,

-13-



--------------------------------------------------------------------------------



 



expenses, losses and liabilities relating to the enforcement of claims under
this Guaranty (including, without limitation, enforcement of this Guaranty),
except claims, costs, expenses, losses or liabilities resulting from such
Noteholder’s or Agent’s gross negligence or willful misconduct. The amount of
the indemnities payable by the Guarantor pursuant to this Section 15 shall not
be subject to the limitation on payments set forth in Section 2 of this
Guaranty.

     Section 16. Notice. All notices and other communications provided for
hereunder shall be in writing or telex: (i) if to Guarantor, at its address at
16 Allée Marconi L-2120 Luxembourg, Attention: Chief Financial Officer, Fax #
352-453-147, copy to Cronos Containers Limited at its address at The Ice House,
Dean Street, Marlow, Buckinghamshire SL7 3AB, England, Attn: Senior Vice
President of Finance, Tel: 011.44.1628.405580, Fax: 011.44.1628.405648, (ii) if
to the Agent, at its address at Fortis Bank (Nederland) N.V., Aviation and
Intermodal Group, R01.16.02, P.O. Box 749, 3000 AS Rotterdam, The Netherlands,
Tel: +31 10 40 19676, Fax # +31 10 40 16343, and (iii) if to any Noteholder, at
the respective addresses set forth in the Note Register. All such notices and
communications shall be sent in the manner, and shall be effective on the dates,
set forth in Section 1207 of the Loan Agreement.

     Section 17. Reinstatement. Notwithstanding any provision in the Loan
Agreement, the Notes or any other Related Document to the contrary, the
liability of Guarantor hereunder shall be reinstated and revived and the rights
of each Guaranteed Party shall continue if and to the extent that for any reason
any payment by or on behalf of Issuer, any Seller or the Manager, as the case
may be, is rescinded or must be otherwise restored by a Guaranteed Party,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, all as though such amount had not been paid. The determination as to
whether any such payment must be rescinded or restored shall be made by such
Guaranteed Party in its sole discretion; provided, however, that if any
Guaranteed Party chooses to contest any such matter at the request of Guarantor,
Guarantor agrees to indemnify and hold harmless any such Guaranteed Party from
all costs and expenses (including, without limitation, attorneys’ fees) related
to such request.

     Section 18. No Waiver, Amendments, Etc. No failure on the part of any
Guaranteed Party to exercise, no delay in exercising and no course of dealing
with respect to, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law. This Guaranty may not be amended or modified except by written agreement
executed by each of the Guarantor, the Agent and each Noteholder and no consent
or waiver hereunder shall be valid unless in writing and executed in accordance
with the provisions of this Guaranty.

     Section 19. Compromise and Settlement. No compromise, settlement, release,
renewal, extension, indulgence, change in, waiver or modification of any of the
Guaranteed Obligations or the release or discharge of Issuer, any Seller or
Manager, as the case may be, from the performance of any of the Guaranteed
Obligations shall release or discharge Guarantor from this Guaranty.

     Section 20. Insolvency. The voluntary or involuntary liquidation,
dissolution, sale or other disposition of all or substantially all the assets
and liabilities, receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, or other

-14-



--------------------------------------------------------------------------------



 



proceeding affecting any Issuer, any Seller, the Manager or the Guarantor or the
disaffirmance of Notes, the Loan Agreement or any Related Document, or
Guarantor’s obligations hereunder in any such proceeding shall not release or
discharge Guarantor from this Guaranty.

     Section 21. Expenses. In addition to its guaranty hereunder of the
Guaranteed Obligations, Guarantor hereby agrees to pay all reasonable costs and
expenses, including, without limitation, attorneys’ fees, paid or incurred by
the Agent and each Noteholder in collecting or enforcing any or all of the
Guaranteed Obligations or in connection with the enforcement of this Guaranty.

     Section 22. Entire Agreement. This Guaranty and all documents mentioned or
contemplated herein constitute and contain the entire agreement of the parties
and supersede any and all prior and contemporaneous agreements, negotiations,
correspondence, understandings and communications between the parties, whether
written or oral, respecting the subject matter hereof.

     Section 23. Severability. If any provision of this Guaranty is held to be
unenforceable for any reason, it shall be adjusted, if possible, rather than
voided in order to achieve the intent of the parties to the extent possible. In
any event, all other provisions of this Guaranty shall be deemed valid and
enforceable to the fullest extent possible.

     Section 24. Subordination of Indebtedness. Any indebtedness or other
obligation of Issuer, any Seller or Manager now or hereafter held by or owing to
Guarantor is hereby subordinated in time and right of payment of the Guaranteed
Obligations to the Guaranteed Parties; and any such indebtedness to Guarantor is
assigned to the Guaranteed Parties, as collateral security for this Guaranty and
the Guaranteed Obligations, and if any the Guaranteed Parties so requests, shall
be collected, enforced and received by Guarantor in trust for the Guaranteed
Parties, and be paid over to the Guaranteed Parties, but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this Guaranty. Any notes now or hereafter evidencing any such indebtedness to
Guarantor shall be marked with a legend that the same are subject to this
Guaranty and shall be delivered to the Agent. Guarantor will, and the Agent is
hereby authorized, in the name of Guarantor from time to time, to execute and
file financing statements and continuation statements and execute such other
documents and take such other action as the Agent deems necessary or appropriate
to perfect, preserve and enforce the rights of the Guaranteed Parties hereunder.

     Section 25. Governing Law. This Guaranty shall be governed by, and
construed in accordance with, the laws of the State of New York without giving
effect to the conflict of laws principles thereof.

     Section 26. Actions by Guaranteed Parties. Subject to the limitations and
subordination set forth in the Loan Agreement, each of the Guaranteed Parties
shall have the power to enforce this Guaranty against Guarantor to the full
extent of Guarantor’s obligations hereunder.

     Section 27. Consent to Jurisdiction. Guarantor hereby irrevocably consents
to the non-exclusive personal jurisdiction of the State and Federal courts
located in the Southern

-15-



--------------------------------------------------------------------------------



 



District of New York, in any action, claim or other proceeding arising out of
any dispute in connection with this Guaranty, any rights or obligations
hereunder or thereunder or the performance of such rights and obligations.
Guarantor hereby irrevocably consents to the service of a summons and complaint
and other process in any action, claim or proceeding brought by any Noteholder
in connection with this Guaranty, any rights or obligations hereunder or
thereunder or the performance of such rights and obligations, on behalf of
itself or its property, in the manner specified in Section 16 above. Nothing in
this Section 27 shall affect the right of any Noteholder to serve legal process
in any other manner permitted by applicable law or affect the right of any
Noteholder to bring any action or proceeding against Guarantor or its properties
in the courts of any other jurisdictions.

     Section 28. Termination of Guaranty. This Guaranty shall terminate upon
payment in full of the Guaranteed Obligations; provided, however, this Section
shall not affect the obligations of Guarantor pursuant to Section 15 of this
Guaranty.

     Section 29. Waiver of Jury Trial. GUARANTOR HEREBY IRREVOCABLY WAIVES ITS
RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS GUARANTY, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS.

     Section 30. Waiver of Specific Rights. GUARANTOR HEREBY IRREVOCABLY WAIVES
AND RELEASES:

     (a) ANY AND ALL RIGHTS IT MAY HAVE AT ANY TIME (WHETHER ARISING DIRECTLY OR
INDIRECTLY, BY OPERATION OF LAW, CONTRACT OR OTHERWISE) TO REQUIRE THE
MARSHALING OF ANY ASSETS OF ISSUER, ANY SELLER OR MANAGER, AS THE CASE MAY BE,
WHICH RIGHT OF MARSHALING MIGHT OTHERWISE ARISE FROM ANY SUCH PAYMENTS MADE OR
OBLIGATIONS PERFORMED;

     (b) UNTIL SUCH TIME AS THE GUARANTEED OBLIGATIONS ARE PAID IN FULL AND ALL
RIGHTS THAT WOULD RESULT IN GUARANTOR BEING DEEMED A “CREDITOR” OF ISSUER, ANY
SELLER OR MANAGER, AS THE CASE MAY BE, UNDER THE UNITED STATES BANKRUPTCY CODE,
ON ACCOUNT OF PAYMENTS MADE OR OBLIGATIONS PERFORMED BY GUARANTOR TO THE EXTENT
SUCH CHARACTERIZATION MATERIALLY IMPAIRS THE RIGHT OF ANY GUARANTEED PARTY
HEREUNDER; AND

     (c) UNTIL SUCH TIME AS THE GUARANTEED OBLIGATIONS ARE PAID IN FULL, ANY
CLAIM, RIGHT OR REMEDY WHICH GUARANTOR MAY NOW HAVE OR HEREAFTER ACQUIRE AGAINST
ISSUER, ANY SELLER OR MANAGER, AS THE CASE MAY BE, THAT ARISES HEREUNDER AND/OR
FROM THE PERFORMANCE BY GUARANTOR HEREUNDER INCLUDING, WITHOUT LIMITATION, ANY
CLAIM, REMEDY OR RIGHT OF SUBROGATION, REIMBURSEMENT, EXONERATION, CONTRIBUTION,
INDEMNIFICATION, OR

-16-



--------------------------------------------------------------------------------



 



PARTICIPATION IN ANY CLAIM, RIGHT OR REMEDY OF ANY GUARANTEED PARTY AGAINST
ISSUER, ANY SELLER OR MANAGER, AS THE CASE MAY BE, OR ANY COLLATERAL SECURITY
WHICH ANY GUARANTEED PARTY NOW HAS OR MAY HEREAFTER ACQUIRE, WHETHER OR NOT SUCH
CLAIM, RIGHT OR REMEDY ARISES IN EQUITY, UNDER CONTRACT, BY STATUTE, UNDER
COMMON LAW OR OTHERWISE.

     (d) ANY RIGHT TO ASSERT A COUNTERCLAIM IN ANY ACTION OR PROCEEDING BROUGHT
AGAINST IT BY THE AGENT OR ANY LENDER.

     Section 31. General Interpretive Principles. For purposes of this Guaranty
except as otherwise expressly provided or unless the context otherwise requires:

     (a) the terms defined in this Guaranty have the meanings assigned to them
in this Guaranty and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

     (b) accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles as
in effect on the date hereof;

     (c) references herein to “Articles”, “Sections”, “Subsections”,
“paragraphs”, and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, paragraphs and other subdivisions of
this Guaranty;

     (d) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to paragraphs and other
subdivisions;

     (e) the words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Guaranty as a whole and not to any particular provision;
and

     (f) the term “include” or “including” shall mean without limitation by
reason of enumeration.

     Section 32. Further Assurances. Guarantor agrees to do such further acts
and things and to execute and deliver such additional assignments, agreements,
powers and instruments as are required to carry into effect the purposes of this
Guaranty or to better assure and confirm unto the Guaranteed Parties their
rights, powers and remedies hereunder.

     Section 33. Counterparts. This Guaranty may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which shall constitute one and the same
instrument.

     Section 34. Waiver of Immunity. To the extent that any party hereto or any
of its property is or becomes entitled at any time to any immunity on the
grounds of sovereignty or otherwise from any legal actions, suits or
proceedings, from set-off or counterclaim, from the jurisdiction or judgment of
any competent court, from service of process, from execution of a

-17-



--------------------------------------------------------------------------------



 



judgment, from attachment prior to judgment, from attachment in aid of
execution, or from execution prior to judgment, or other legal process in any
jurisdiction, such party, for itself and its successors and assigns and its
property, does hereby irrevocably and unconditionally waive, and agrees not to
plead or claim, any such immunity with respect to its obligations, liabilities
or any other matter under or arising out of or in connection with this Guaranty,
the other Related Documents or the subject matter hereof or thereof, subject, in
each case, to the provisions of the Related Documents and mandatory requirements
of applicable law.

     Section 35. Judgment Currency. This is an international financing
transaction in accordance with which the specification of Dollars is of the
essence, and Dollars shall be the currency of account in the case of all
obligations under the Related Documents. The payment obligations of any Person
under the Related Documents shall not be discharged by an amount paid in a
currency, or in a place other than that specified with respect to such
obligations, whether pursuant to a judgment or otherwise, to the extent that the
amount so paid on prompt conversion to Dollars and transfer to the specified
place of payment under normal banking procedures does not yield the amount of
Dollars, in such place, due under the governing Related Documents. In the event
that any payment, whether pursuant to a judgment or otherwise, upon conversion
and transfer does not result in payment of such amount of Dollars in the
specified place of payment, the obligee of such payment shall have a separate
cause of action against the party making the same for the additional amount
necessary to yield the amount due and owing under such Related Documents. If,
for the purpose of obtaining a judgment in any court with respect to any
obligation of a party under any of the Related Documents or any of the
agreements contemplated thereby, it shall be necessary to convert to any other
currency any amount in Dollars due thereunder and a change shall occur between
the rate of exchange applied in making such conversion and the rate of exchange
prevailing on the date of payment of such judgment, the respective judgment
debtor agrees to pay such additional amounts (if any) as may be necessary to
insure that the amount paid on the date of payment is the amount in such other
currency which, when converted into Dollars and transferred to New York, New
York, in accordance with normal banking procedures will result in the amount
then due under the respective Related Document in Dollars. Any amount due from
the respective judgment debtor shall be due as a separate debt and shall not be
affected by or merged into any judgment being obtained for any other sum due
under or in respect of any Related Document. In no event, however, shall the
respective judgment debtor be required to pay a larger amount in such other
currency, at the rate of exchange in effect on the date of payment than the
amount of Dollars stated to be due under the respective Related Document, so
that in any event the obligations of the respective judgment debtor under the
Related Document will be effectively maintained as Dollar obligations.

     Section 36. No Subrogation. Notwithstanding any payments made by the
Guarantor hereunder, or any set-off or application of funds of the Guarantor by
the Guaranteed Parties, the Guarantor waives, for so long as the Guaranteed
Obligations remain outstanding, any right that it may have to be subrogated to
any of the rights of the Guaranteed Parties against any Person or any right of
offset held by the Agent for the payment of the Guaranteed Obligations or to
otherwise seek reimbursement, indemnity or contribution or any other payment
from the any Person.

-18-



--------------------------------------------------------------------------------



 



     Section 37. Successors and Assigns. This Guaranty shall be binding upon the
Guarantor and its permitted successors and assigns, and shall inure to the
benefit of the Guaranteed Parties and their respective successors and assigns.
The Guarantor shall not assign its obligations hereunder without the prior
written consent of the Agent and the Majority of the Holders.

     Section 38. Beneficiaries. The Guarantor is issuing this Guaranty for the
sole and exclusive benefit of the Guaranteed Parties.

-19-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as
of the date first written above.

              THE CRONOS GROUP
 
       

  By:    /s/ Peter J. Younger                

  Name: Peter J. Younger    

  Title: Director    

Guaranty

 



--------------------------------------------------------------------------------



 



APPROVED AND ACCEPTED:

FORTIS BANK (NEDERLAND) N.V.,
as Agent and Noteholder

 
By:    /s/ M.A.N.Van Lacum                
Name: M.A.N.Van Lacum
Title:
 
By:    /s/ M.P.A. Zonday                     
Name: M.P.A. Zonday
Title:

FB AVIATION AND INTERMODAL HOLDING B.V.,
as Noteholder

 
By:    /s/ M.A.N.Van Lacum                
Name: M.A.N.Van Lacum
Title:
 
By:    /s/ M.P.A. Zonday                     
Name: M.P.A. Zonday
Title:

Guaranty

 



--------------------------------------------------------------------------------



 



EXHIBIT A

QUARTERLY COMPLIANCE REPORT

THE CRONOS GROUP

CERTIFICATE OF OFFICER

TO:       FORTIS BANK (NEDERLAND) N.V. (“Agent”)

--------------------------------------------------------------------------------

     This certificate is delivered to you pursuant to Section 6(g)(4) of the
Guaranty (defined below). Unless otherwise defined herein or the context
requires otherwise, all capitalized terms used herein shall have the same
meaning herein as given to such terms in the Guaranty, dated as of February 4,
2005 (the “Guaranty”), made by the The Cronos Group, and its successors and
permitted assigns, in favor of the Agent for the benefit of the Noteholders, as
amended, supplemented and otherwise modified from time to time.

     I, [Name of Officer], certify in my capacity as an officer of The Cronos
Group (“Cronos”) that:



1.   I am an Officer of Cronos and have knowledge of the matters certified to
herein.   2.   I have reviewed the terms of the Guaranty and I have made, or
caused to be made under my supervision, a review of the transactions and
conditions of Cronos during the quarterly or annual period ending on the
following quarterly or annual anniversary of the Restatement Date: ___,
200___[Enter Date] (such date, the “Measurement Date”).   3.   Each and every
representation and warranty made by the Guarantor in the Guaranty is true and
correct on and as of the Measurement Date.   4.   No Guarantor Event of Default
has occurred and is continuing as of the Measurement Date [except as set forth
in paragraph 7 below].   5.   The Guaranty is in full force and effect as of the
Measurement Date.   6.   Cronos has duly performed and complied with all
covenants contained in the Guaranty as of the Measurement Date.   7.   Described
below are the exceptions, if any, to paragraph 4, listing, in detail, the nature
of the condition or event, the period during which it has existed and the action
which Cronos has taken, is taking, or proposes to take with respect to each such
condition or event:       ____________[continue on separate page if necessary]  
8.   As of the Measurement Date, Cronos maintained:

A-1



--------------------------------------------------------------------------------



 



  (a)   a minimum Debt Service Coverage of 1.25 to 1.00, as evidenced by the
calculations attached hereto on Annex A:         Current Ratio
=__________________     (b)   a maximum consolidated Tangible Net Worth Leverage
Ratio of 4.50 to 1.00, as evidenced by the calculations attached hereto on Annex
A:         Current Ratio =__________________     (c)   a minimum EBIT Ratio
(measured on a consolidated basis) of 1.10:1.00, as evidenced by the
calculations attached hereto on Annex A:         Current Ratio
=__________________



9.   As of the Measurement Date, Cronos maintained a minimum consolidated
Tangible Net Worth (as reflected in the most recently available financial
statements of Cronos) of at least an amount equal to the sum of (i) Forty-Five
Million Dollars ($45,000,000) and (ii) the product of (x) fifty percent (50%)
and (y) all consolidated net income (but not reduced for net losses), determined
in accordance with GAAP, of Cronos and its consolidated Subsidiaries for all
periods commencing after December 31, 2002.

     

  THE CRONOS GROUP
 
   

 

--------------------------------------------------------------------------------


  Name:
Title:

DATED: ________________, 200__

A-2



--------------------------------------------------------------------------------



 



Annex A to Compliance Certificate

[Attach Financial Covenant Calculations]

A-3